

EXHIBIT 10.43


WRITER'S DIRECT DIAL:
(813) 227-8473
WRITER'S E-MAIL:
mbrundage@hwhlaw.com






September 15, 2005




Michael A. Maltzman, CFO
Stratus Services Group, Inc.
500 Craig Road
Suite 201
Manalapan, New Jersey 07726







 
Re:
Continued forbearance regarding default under outsourcing agreement dated August
13, 2004, by and between ALS, LLC and Stratus Services Group, Inc., as amended
(the “Agreement”)



Dear Mr. Maltzman:


This law firm represents ALS, LLC (“Advantage”) in connection with the Agreement
and Advantage’s business relationships with Stratus Services Group, Inc.
(“Stratus”). Capital TempFunds (“CTF”) is Stratus’ secured lender under the
terms and conditions of a loan and security agreement dated as of December 8,
2000 as amended and modified (the “Secured Loan”). As you know, by letters dated
July 29, 2005, and August 5, 2005, Advantage has provided Stratus with written
notices of its defaults and material breaches of payment obligations due under
the Agreement. Stratus has failed to cure the material breaches of payment
obligations within two business days of notice and therefore, pursuant to
paragraph 3 of the Agreement, Advantage currently has the right to terminate the
Agreement. Additionally, as a result of the defaults, Stratus owes to Advantage
$1,000.00 per day of payment obligation breach or 24% annual interest on the
outstanding amount, compounded daily, or a maximum allowed by law, whichever is
higher. We understand that CTF has declared defaults under the Secured Loan, but
has entered into a forbearance agreement with Stratus through at least September
23, 2005.


This letter sets forth the terms by which the parties agree to a forbearance of
enforcement of existing defaults that have been declared by Advantage as to the
Agreement and CTF as to the Secured Loan. Due to the time urgency in getting
this letter agreement prepared and executed, the parties agree to enter a more
formal agreement if reasonably necessary.


Advantage will forbear from enforcing current defaults under the Agreement,
unless a default occurs hereunder, on the following terms and conditions:



1.  
On Stratus’ direction which is given hereby, CTF shall wire transfer to
Advantage by 10:00 a.m. Eastern on September 16, 2005 the sum of $1,655,000
presently owed by Stratus to Advantage pursuant to the terms of the Agreement
(which excludes the $600,000 subordinated receivable, which will remain due and
owing)

 
 
1

--------------------------------------------------------------------------------

 

2.  
Conditioned upon timely receipt of the payment required in paragraph 1 above,
Advantage will release and fund the current payroll associated with the
Agreement.

 

3.  
Provided that Stratus complies with all the terms of this forbearance agreement,
Advantage will continue to perform under the Agreement through September 22,
2005.

 

4.  
Advantage shall invoice to Stratus as to the payroll paid under paragraph 2
above consistent with the Agreement except that such invoices shall have two
components: (a) invoices totaling the amount of $1,100,000 shall be due and
payable on or before September 22, 2005 (the “Deferred Amount”); and (b) the
remaining amount due under invoices after deducting $1,100,000 shall be due and
payable immediately (the “Immediately Due Amount”).

 

5.  
Stratus shall repay the Immediately Due Amount by directing CTF, on a daily
basis starting Friday September 16, 2005, to advance and wire transfer to
Advantage from available funds under the Secured Loan. Stratus shall provide
Advantage with an exact copy of the loan status provided by CTF.

 

6.  
Stratus shall be in default hereunder unless the Immediately Due Amount is paid
in full by September 21, 2005. The Deferred Amount shall be due in full without
further notice or demand at 12:00 p.m. Eastern on September 22, 2005.

 

7.  
Any further default under the Agreement or the Secured Loan shall be a default
hereunder, unless specifically stated other wise herein. A default hereunder or
under the Agreement shall entitle Advantage to immediately terminate the
Agreement and immediately seek all available remedies. For the term hereof, CTF
agrees to give Advantage and Stratus immediate and simultaneous notice of any
default by Stratus hereunder or under the Secured Loan. For the term hereof,
Advantage agrees to give CTF and Stratus immediate and simultaneous notice of
any default by Stratus hereunder or under the Agreement.

 

8.  
CTF shall forbear from exercising its rights under the Secured Loan during the
Forbearance Period pursuant to the separate forbearance agreement, an executed
copy of which will be immediately provided to Advantage. Stratus shall provide
Advantage with copies of the executed forbearance agreement with CTF.
Advantage’s obligation to forbear hereunder shall cease if CTF ceases to forbear
under its forbearance agreement and Advantage’s right to cease forbearing
hereunder shall constitute Advantages sole remedy against CTF.

 


HILL, WARD & HENDERSON, P.A.
s/ 
Michael P. Brundage






 
2

--------------------------------------------------------------------------------

 






ALS, LLC
 
 
By: s/ Jay Wolin    
 
Its: Executive Vice President  
 
 
Stratus Service Group, Inc.
 
 
By: s/ Michael A. Maltzman  
 
Its: Exec. VP & CFO   
 
Acknowledged and consented to by
 
Capital TempFunds, Inc.
 
 
By:  s/ Gerard A. Gabriele   
 
Its: Senior Vice President   
 

 
3


--------------------------------------------------------------------------------